Case 3:18-cv-00428-DMS-MDD Document 380 Filed 03/05/19 PageID.5624 Page 1 of 1



   1                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L., et al.,                                   Case No. 18-cv-00428-DMS-MDD
   4                        Petitioners-Plaintiffs,
       v.
   5                                                     Date Filed: July 25, 2018
     U.S. Immigration and Customs Enforcement, et
   6 al.,
                                                         ORDER GRANTING
   7                                                     PLAINTIFFS’ MOTION TO
                             Respondents-Defendants.     FILE RESTRICTED
   8                                                     DECLARATIONS
   9

  10

  11         Upon consideration of the Plaintiffs’ Motion to File Restricted Declarations,
       the motion is hereby GRANTED.
  12

  13   SO ORDERED this 5th day of March, 2019.
  14

  15
                                                          ________________________
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
